Citation Nr: 1132256	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-09 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1967 to September 1969, and from October 1969 to October 1975.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina, which denied the Veteran's claim of entitlement to service connection for PTSD.  

In April 2008, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In October 2008, the Board remanded the Veteran's claim for further development, specifically, to attempt to verify his claimed PTSD stressors.  In October 2009, the VA Appeals Management Center ("AMC") in Washington, DC, issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claim. 

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has PTSD as a result of active duty service in the Republic of Vietnam.  A review of the claims folder, however, reveals that additional development is necessary in order to adjudicate the claim.

The Veteran avers that, while serving on active duty in Vietnam during the Vietnam era (the official period of which was August 5, 1965 through May 7, 1975), he witnessed and was personally confronted with events and circumstances that resulted in his developing PTSD.  He specifically reports that, while serving in a combat zone, his unit frequently came under attack by hostile forces, and 
relates several instances in which he witnessed fellow servicemen killed as a result of enemy fire.  See Board hearing transcript, April 2008.

As an initial matter, the Board notes that the Veteran's DD 214 reflects that his military occupational specialties were recovery specialist and motor operator.  It further shows that he received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Army Commendation Medal, and the Vietnam Cross of Gallantry with Palm. 

The provisions of 38 C.F.R. § 3.304(f) were amended effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

In this regard, the Board observes that, pursuant to the October 2008 remand, VA obtained the Veteran's service personnel records.  Review of these reports reveals that he participated in several Vietnam military campaigns, including the 1968 Tet Counter Offensive.  However, although it now appears that the Veteran's claimed stressors are consistent with the places, types and circumstances of his Vietnam service, he has not yet been afforded a VA PTSD compensation and pension examination in order to confirm that his claimed stressors are adequate to support a diagnosis of PTSD.  In addition, while the Board observes that the Veteran was previously diagnosed with PTSD in October 2003, during a VA outpatient clinical evaluation with a VA staff psychiatrist, the language of the Federal Register appears to indicate the necessity of a PTSD diagnosis during a VA compensation and pension examination for the relaxed evidentiary standard to apply.  See 75 Fed. Reg. 39843-52, supra.  

Accordingly, the Board finds that a remand for a VA examination is necessary to determine whether a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, provides the Veteran with a diagnosis of PTSD with symptoms medically-related to his claimed in-service stressors.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

In addition, the Unites States Court of Appeals for Veterans' Claims has held that, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, an attempt should be made to obtain all of the Veteran's mental health records since November 2006.  

Finally, the Board notes that the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the duty to notify the Veteran of all evidence necessary to substantiate his claim.  As the Veteran has not been provided with information pertaining to the recently amended regulations pertaining to establishing a claim of entitlement to PTSD based on fear of hostile military or terrorist activity, he must be provided with this notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with a VCAA letter advising him of how to substantiate a claim of entitlement to PTSD based on fear of hostile military or terrorist activity under the revised provisions of 38 C.F.R. § 3.304(f).  The Veteran should be given a reasonable amount of time to reply to such notice.

2.  The RO/AMC should obtain all available VA mental health treatment records since November 2006.  Any records obtained should be associated with the claims folder.  Any negative reply should be included in the claims folder.

3.  Thereafter, schedule the Veteran for an examination by an appropriate psychiatrist or psychiatrist to determine whether he has PTSD with symptoms that are medically-related to his claimed in-service stressors.  The claims folder must be made available to the examiner and the examiner must note that the folder has been reviewed.  The examiner should also solicit from the Veteran his contentions regarding his claimed in-service stressors and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration.

The examiner should be asked to respond to the following:

"Is it at least as likely as not that the Veteran has PTSD as a result of fear of hostile military or terrorist activity related to his claimed in-service stressors during active duty service in Vietnam?"  The examiner should be advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale for all opinions expressed must be provided.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



